Case 1:19-cv-22864-MGC Document 119-1 Entered on FLSD Docket 03/19/2020 Page 1 of 5




        PLAINTIFFS' 12 POINT ASCERTAINABILITY PLAN
       1. Plaintiffs compiled wealth of record evidence ( starting with tens of
          thousands of documents/materials from Racies located on internet plus
          additional discovery produced in this case) demonstrating that the Florida
          Class is ascertainable through cross-referencing: (1) Quincy's own direct
          data; (2) third party retailer data (already subpoena to many); and (3)
          consumer data and affidavits.


      2. Plaintiffs submitted Expert Declaration of Cameron Azari, nationally
         renowned expert in field of legal notice and locating class members. Quincy
         surprisingly declined to depose him. ECF No. 21-4. Mr. Azari attests that all
         of the following information and records can be cross-referenced to identify
         all Florida class members in manageable plan giving due process to Quincy
         under all applicable laws. Id., ,-r,-r 12-16. Quincy decided not to depose Mr.
         Azari (like Reyes) and/or provide any contrary expert/legal authority.


   QUINCY'S DATA and OTHERS INFORMATION OBTAINED HERE
      3. DIRECT SALES OF PREVAGEN:

         Quincy maintains consumer information (including specific name, address
         and date of purchase) for all of its direct online sales. See ECF No. 21-9,
         ("[Quincy] maintains the information provided to [Quincy] by those
         customers who purchase directly from [Quincy], which information typically
         includes the direct customers' name, email address, and billing and/or street
         address.")). Quincy sold 230,888 bottles or $7,463,065.00 direct to
         consumers, making up over 15% of Quincy's Florida revenue since 2011.
         Thomson Exs. 5---6, 8. This information would be used to provide notice and
         validate claims. Plaintiffs even obtained "Suggested Retail Price
         Information", not obtained in Racies (which moved to compel). Plaintiff also
         deposed Quincy CFO and Marketing Director (unlike other cases).
Case 1:19-cv-22864-MGC Document 119-1 Entered on FLSD Docket 03/19/2020 Page 2 of 5




      4. QUINCY'S OWN CONSUMER DATABASE:

         Quincy Maintains (unlike most other companies) a database with contact
         information for thousands of consumers who subscribed to receive weekly
         emails from Quincy. Olson 17:1-18:23. Prevagen packages include an insert
         with a form allowing consumers to submit their contact information to
         Quincy to obtain promotional materials from Quincy. Olson 19:16-20:10.

      5. PREVAGEN CUSTOMER TESTIMONIAL INFORMATION:

         Quincy has website with a form it uses to collect consumer contact
         information for their "testimonials" about their use of Prevagen, all of which
         is compiled in a "master testimonial record" that contains information
         identifying the class members (name, email, etc.). Olson 63:17-65:16.

      6. MANY PREVAGEN SALES/CUSTOMER PURCHASE CHARTS:

         Quincy was forced to produce charts showing it tracks every single bottle
         and to every single retailer that it sells any Prevagen to (including the
         number of bottles and dollar amount). Thomsen 39:10-20; 40:2-23; 42:3-
         10; 43:10-16; 44:1-9; 46:3-9; Reply at Exhibit G; Thomson Ex. 7 (Division
         20, or "mom-and-pop-type retailers"); Thomson Exs. 3--4 (Division 30,
         "mass retailers"); Thomson Exs. 5-6 (Division 40, or "direct-to-consumer").
         Quincy tracks exact amount of refunds it issued for Prevagen across all four
         sales divisions. See Reply at Exhibit H.

      7. QUINCY PRODCUED 100% PREVAGEN SALES TO FLORIDA:
         Totaling sales of Quincy's Divisions 10--40 yields 100% of Quincy's
         revenues from Florida sales of Prevagen. Thomsen 48:16--49:1; 50:2-51:6;
         Thomson Ex. 9 (total Florida Prevagen revenue from 201l--Q22017); Reply
         Exhibit I (total Florida Prevagen revenue from Q3 2017---0ct. 2019).
Case 1:19-cv-22864-MGC Document 119-1 Entered on FLSD Docket 03/19/2020 Page 3 of 5




      8. THIRD-PARTYRETAILERDATAFORPREVAGEN:

         Majority of all Florida sales of Prevagen made through just four largest
         retailers in Division 30 (the "Large Retailers"): CVS and Walgreens (since
         2012), Publix (since 2016), and Walmart (since 2019). Sales from the Large
         Retailers have totaled 870,172 bottles (or $25,339,294.00 wholesale in
         Florida), making up about 99.2% of Quincy's revenue from Division 30
         sales in the State of Florida, or two thirds of Quincy's total Florida sales
         since 2011. Olson 33:5-34:15; Thomsen Ex. 3; Thomson Ex. 9; Reply Ex. I.


      9. SWORN DECLARATIONS FROM THIRD PARTY RETAILERS:

         The Vitamin Shoppe [ECF No. 56, 72]
         Amazon [ECF No. 56]
         Walmart [ECF No. 54-61).

         (Karhu said serving retailer subpoenas may be sufficient, but Karhu just
         never did it in that case, we have 3 of the largest)

         Each explain in detail they have information sufficient to identify and
         contact their own customers who purchased Prevagen, including the amount.
         Include the majority of Prevagen customers.


      IO.SUBPOENAS FROM OTHER LARGE RETAILERS:

         Plaintiffs will issue subpoenas to list of remaining largest retailers in Florida
         that sold the Prevagen product. This information would be combined with
         the other available data and used to provide notice and validate claims.
Case 1:19-cv-22864-MGC Document 119-1 Entered on FLSD Docket 03/19/2020 Page 4 of 5




     11.CONSUMERS CAN USE SELF-IDENTIFYING AFFIDAVITS:
        Florida consumers will validate claims with purchase receipts, order
        confirmation, credit card statements, or even producing actual Prevagen
        bottle(s) purchased (both Plaintiffs in this action retained at least one bottle
        of the Prevagen they purchased). ECF No. 21-4, ~ 15. Absent proof of
        purchase, consumers will submit affidavits indicating, among other things,
        they purchased Prevagen within the class period, the retailer they purchased
        from, the location of purchase, about when the product was purchased, the
        amount paid, and the payment method used. ECF No. 21-4, ~ 15.


     12.PROTECTING QUINCY DUE PROCESS PROTECTIONS:

           a. Mr. Azari testified that (to address the issues of administrative
              infeasibility and protecting defendant's procedural due process, fraud-
              prevention screening factors such as the verification of prices paid,
              geographic retail locations, cross-referencing information provided in
              the affidavit with the subpoenaed third-party retailer information, or
              some combinations thereof, are effective methods routinely employed
              by claims administrators to weed out the vast majority of fraudulent
              claims. Additional fraud prevention measures include sophisticated
              and state-of-the-art data matching and loading technologies that
              identify patterns of duplication and fraudulent behavior based on the
              conditions of a particular class administration. Moreover, claims
              administrators work with local and federal authorities in the detection,
              identification, tracking and reporting of known and new fraudulent
              filers. Though measures like these are routinely used to screen for
              potentially fraudulent claims, Azari has found based on his extensive
              experience that the vast majority of claims filed in consumer class
              actions are legitimate, even in cases where receipts are unavailable.
              Instances of fraudulent claims are rare and readily screened using
              standard fraud-prevention techniques. ECF No. 21-4, ~ 15.
)'   •
         Case 1:19-cv-22864-MGC Document 119-1 Entered on FLSD Docket 03/19/2020 Page 5 of 5
          I   •




                  b.   Mr. Azari also testified that an efficient, supplemental media effort
                       can be created, geographically targeting areas in Florida where
                       Prevagen was sold. The media would direct people to an
                       informational website where they could self-identify as Class
                       members and learn the kinds of supporting information they may need
                       to gather to establish Class membership and eligibility to participate.
                       ECF No. 21-4, ~ 15. Quincy spends 45-50% of budget on advertising.
